DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-3 and 19-20 are allowed.
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed catheter assembly having a catheter adapter, a port, and an iris valve disposed within the port. An actuator comprise a gripping portion and is configured to move the iris valve between an open position and a closed position.
The closest prior art of record is Truitt et al (U.S. Pat. 7,600,530 B2, hereinafter “Truitt”) and Kota et al (U.S. Pat. 7,648,120 B1, hereinafter “Kota”).
However, this reference does not disclose the invention as claimed.
Regarding independent claim 1, the closest prior art of record fails to teach among all the limitations or render obvious the claimed limitations of the iris valve being disposed within the port and forming a barrier across the port, wherein a horizontal plane of the iris valve is perpendicular to a longitudinal axis of the port; and the actuator which extends through an opening in the wall of the port, wherein a longitudinal axis of the opening in the wall of the port in a cross-section of the catheter assembly intersects the longitudinal axis of the port.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
12/27/2021